In a negligence action to recover damages for. personal injuries sustained in an automobile accident, defendant appeals from an order of the Supreme Court, Nassau County, dated October 1, 1979, which granted plaintiff’s motion for summary judgment and directed an assessment of damages. Order reversed, on the law, with $50 costs and disbursements, and motion denied. The existence of factual issues regarding the events immediately preceding the instant accident and conflicting inferences which may be drawn therefrom preclude the granting of summary judgment (see Ugarriza v Schmieder, 46 NY2d 471, affg 61 AD2d 1010). Mangano, J. P., Gulotta, Cohalan and Margett, JJ., concur.